Title: To George Washington from Major General William Heath, 30 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinsons House [N.Y.] Decr 30th 1779
        
        Last evening, three Hessian Deserters came to my Quarters. They left Fort Washington last sunday evening. One of the three is a very intelligent man, and has given me many particulars. (viz.) That the Troops at & near Fort-Washington, are said to amount to about 6,000 men, about one half the number British Grenadiers & Light Infantry. These Corps came from New York to that place, at the time Ver Planks and Stony Points were evacuated. The other Troops at that post are two regiments of Hessians, and Colonel Worm with part of his Yaugers. The Grenadiers are quartered in Fort Washington; in that Fort are six pieces of iron Cannon—eight & six pounders—Prince Charles’s Regiment (Hessians) are quartered in the Fort on Laurel Hill—this Fort much larger than Fort Washington, and mantled with ten pieces of iron Cannon—eighteen—twelve—& six pounders. The Light Infantry are in Barracks & Hutts, round Fort Washington & on Laurel Hill. The Yaugers in hutts near Morris’s house. A line of Redoubts & batteries mounted with Cannon, some in barbettee, and some otherwise along the breastwork, which extends from the North River, to Harlem River, and palisaded throughout. The Grand Magazine of provissions at the foot of the Hill, below Fort Washington near the road. A battery of two guns, called number 8, on the east side of Harlem River, and under command of the guns on Laurel Hill. In this work a Captain Subaltern and fifty men mount, & are daily relieved. At this place a rope Ferry is kept across the river when open. Two Companies of Refugees, making about eighty in the whole, including 20 horse, are kept at Morrissania (I hope before Spring to give a good account of them) The Troops in the Fall were very sickly—but are now very healthy. That it was reported General Sir Henry Clinton had embarked, and fallen down to the Hook, was bound to Georgia. All the Hessian Grenadiers, part of the Yaugers, and ten men from each hessian regiment, as Chassieurs, are gone with Sir Henry. The regiment of Marback about 800 strong lie at Harlem. I very much doubted the number of Troops, being so great as they represented, & interrogated them critically on that particular. They call the Hessian regiments 1,000 strong. Your Excellency undoubtedly knows nearly the precise strength of those regiments, but they all agree

that either the Corps of British Grenadiers or Light Infantry, are stronger than their own Regt (Prince Charles). We now have about two feet of snow upon a level. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
        
          W. Heath
        
        
          P.S. The Deserters further inform me, that Cattle are daily drove in by the Refugees on the Connecticutt road, and that their principle supplies of fresh provissions come in that way. I am also credibly informed by others, that there is a great resort to a place calld black rock in Fairfield, where many articles of Merchandize are to be sold, and where it is said provissions are carried. It is given out that the former are received from, and the latter designed for the Eastward. I apprehen⟨d⟩ that the reverse, with respect to both, is the truth. I am determin⟨ed⟩ if possible to break up such a treacherous intercourse and traffic within the limits of my Command, but cannot be answerable further: have lately seized some pork and flour (which agreeable to a request of Governor Clinton) I have put into the public stores. There is such a bewitching inclination prevalent to get hard money, that if the most spirited measures are not adopted and pursued, the Enemy will avail themselves of the very provissions, supposed to be intended for the use of our own Army. I am told, and from good authority, that one of our Commissaries has lately been disappointed of more than twenty head of Cattle, in a small district, which have been drove away sinc he had talked of purchaceing of them.
          
            W.H.
          
        
      